IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CA-00727-COA

SHANNON WESTFALL AND JOHN WESTFALL                                       APPELLANTS

v.

RANDY GOGGINS AND CARNES FRAMES,                                           APPELLEES
INC.

DATE OF JUDGMENT:                         04/18/2016
TRIAL JUDGE:                              HON. JAMES SETH ANDREW POUNDS
COURT FROM WHICH APPEALED:                PONTOTOC COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                 WILLIAM O. RUTLEDGE, III
                                          LAURANCE NICHOLAS CHANDLER
                                          ROGERS
                                          VALARIE BLYTHE HANCOCK
ATTORNEYS FOR APPELLEES:                  REBECCA B. COWAN
                                          JOSEPH WALTER GILL
NATURE OF THE CASE:                       CIVIL - PERSONAL INJURY
DISPOSITION:                              REVERSED AND REMANDED - 10/10/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Shannon and John Westfall appeal the circuit court’s dismissal of their negligence

claims based on discovery violations. This case considers whether the dismissal was

appropriate under Mississippi Rule of Civil Procedure 37 and Pierce v. Heritage Properties,

Inc., 688 So. 2d 1385 (Miss. 1997). We find reversible error and remand for further

proceedings.

                                         FACTS

¶2.    On June 3, 2013, Shannon was involved in an automobile accident in Pontotoc,
Mississippi. Shannon’s automobile was hit by a tractor trailer driven by Randy Goggins and

owned by his employer, Carnes Frames, Inc. As a result of the accident, Shannon and her

husband, John, commenced a civil action against Goggins and Carnes (the defendants).

Shannon alleged that she “sustained serious physical injuries as a proximate result of the

motor-vehicle accident” and has “undergone serious and continuous medical treatment for

the injuries [she] sustained.” John claimed that he “suffered a loss of consortium and

companionship as a proximate result of the motor-vehicle accident.”

¶3.   In discovery, Shannon provided the defendants with a medical authorization, she

responded to interrogatories, and she was deposed. Thereafter, on September 15, 2014, the

defendants filed a motion to dismiss that claimed that Shannon had made false

representations in her discovery responses, which were willful and in bad faith. The

defendants further argued that the only appropriate sanction for such discovery violations

was the dismissal of the Westfalls’ complaint with prejudice.

¶4.   On July 1, 2015, the circuit judge held a hearing on the motion to dismiss. At the

hearing, the Westfalls’ counsel moved and was granted leave to provide an affidavit from a

medical provider to correct an inaccuracy in one of the medical records relied on by the

defendants. The information was provided to the circuit judge in a timely manner, and it

corrected an inaccuracy in the medical records.

¶5.   Eight months later, on April 26, 2016, the circuit court entered its findings of fact and

conclusions of law. The circuit judge’s order granted the motion to dismiss and dismissed


                                              2
the Westfalls’ complaint with prejudice. It is from this order that the Westfalls now appeal.

                                        ANALYSIS

¶6.    The question here is whether the circuit court committed reversible error in the

decision to dismiss the Westfalls’ complaint under Rule 37 and Pierce.

¶7.    This Court must review the decision under an abuse-of-discretion standard. Pierce,

688 So. 2d at 1388. We may only reverse the dismissal if there is a “definite and firm

conviction that the court below committed a clear error of judgment in the conclusion it

reached upon [its] weighing of [the] relevant factors.” Id.

¶8.    In Pierce, the plaintiff was injured when a ceiling fan in her apartment fell from the

ceiling onto her. Id. at 1387. During discovery and at trial, she concealed the fact that

another person was present in the room when the ceiling fan fell. Id. at 1387-88. On

numerous occasions, through extensive discovery, and in response to interrogation at the first

trial, she maintained that she was alone when the accident occurred. Id. at 1387. After a new

trial was granted, for other reasons, it was discovered that she had lied. Id. at 1388. The

circuit court found that such a blatant lie, even though there was no prejudice to the

defendants, was grounds to dismiss her case. Id.

¶9.    The supreme court’s analysis in Pierce provides us with the framework we must

consider in this appeal:

       Pierce contends that the circuit court erred and abused its discretion by
       imposing the sanction of dismissal with prejudice, thereby barring her from
       any recovery for injuries caused when the ceiling fan fell on her. Specifically,
       the appellant argues that the trial court misapplied Mississippi Rule of Civil

                                              3
       Procedure 37(b)(2) by imposing the “death penalty” and dismissing her
       lawsuit.

       The decision to impose sanctions for discovery abuse is vested in the trial
       court’s discretion. The provisions for imposing sanctions are designed to give
       the court great latitude. The power to dismiss is inherent in any court of law
       or equity, being a means necessary to orderly expedition of justice and the
       court’s control of its own docket. Nevertheless, the trial court should dismiss
       a cause of action for failure to comply with discovery only under the most
       extreme circumstances.

       Such dismissals by the trial court are reviewed under an abuse-of-discretion
       standard. When this Court reviews a decision that is within the trial court’s
       discretion, it first asks if the court below applied the correct legal standard. If
       the trial court applied the right standard, then this Court considers whether the
       decision was one of several reasonable ones [that] could have been made. This
       Court will affirm a trial court’s decision unless there is a definite and firm
       conviction that the court below committed a clear error of judgment in the
       conclusion it reached upon [its] weighing of [the] relevant factors.

Pierce, 688 So. 2d at 1388 (internal citations and quotation marks omitted). Of particular

note, the supreme court expressed an important word of caution and admonition:

“Nevertheless, the trial court should dismiss a cause of action for failure to comply with

discovery only under the most extreme circumstances.” Id. (emphasis added).

¶10.   Pierce began the “death penalty” line of cases. Since then, there have been a number

of appellate decisions that have considered this issue. Recently, in Kinzie v. Belk Department

Stores, L.P., 164 So. 3d 974 (Miss. 2015), the supreme court addressed this very issue:

       In Pierce, this Court held that dismissal was appropriate because the plaintiff
       had flat-out lied under oath about the existence of an eyewitness to the incident
       that had caused the plaintiff’s alleged injuries and had “consistently obstructed
       the progress of the litigation by filing admittedly false responses to various
       discovery requests and by swearing to false testimony in depositions.” [Pierce,
       688 So. 2d] at 1390. This Court determined that dismissal was appropriate

                                               4
because the plaintiff had acted in bad faith, and that any sanction other than
“dismissal would virtually allow the plaintiff to get away with lying under
oath.” Id. at 1390-91. The Court noted, however, that it would remain very
reluctant to affirm such a harsh sanction, and did so in that case only because
it provided “the paradigm situation in which the plaintiff knowingly refused
to be forthcoming and actively withheld the truth from the court and gave a
great deal of perjured testimony.” Id. at 1391 (emphasis added).

In other cases in which this Court has affirmed dismissal, the discovery
violations were similarly egregious. In Scoggins v. Ellzey Beverages, Inc., 743
So. 2d 990 (Miss. 1999), the plaintiff, who could perfectly recall the details of
several aspects of her life for many years, completely failed to disclose several
invasive medical procedures and doctors’ visits that were relevant to her claim.
The trial court in that case found that the plaintiff made an “apparently
deliberate attempt to subvert the judicial process,” and she presented “no
credible explanation for the total lack of congruence between her testimony
and her medical records.” Id. at 994 [(¶18)]. This Court affirmed, again
noting that this case presented a rare instance “where the conduct of a party is
so egregious that no other sanction will meet the demands of justice.” Id. at
997 [(¶36)].

More recently, in Ashmore v. Mississippi Authority on Educational Television,
148 So. 3d 977, 985 [(¶24)] (Miss. 2014), we affirmed a dismissal where the
plaintiff had “lied by concealing a right-knee surgery and degenerative joint
disease in his right knee.” The plaintiff also had hidden the existence of “a
subsequent left-knee injury or degenerative disc disease in his back, despite
medical reports to the contrary.” Id. Once again, the discovery violations that
justified dismissal were clear and unequivocal falsehoods.

However, where the discovery violation at issue is less extreme and open to
potential truthful interpretations, this Court will not hesitate to reverse a trial
court’s Rule 37 dismissal. In Wood ex rel. Wood v. Biloxi Public School
District, 757 So. 2d 190, 193 [(¶11)] (Miss. 2000), the plaintiff responded to
an interrogatory regarding the nature of his injuries by stating, “I no longer am
able to enjoy tinkering with automobiles as the stooping, bending, and
squatting are painful.” After viewing undercover surveillance video of the
plaintiff “walking normally, squatting, twisting, bending, and generally
performing normal daily functions without any indication of impairment or
pain,” the trial court dismissed the plaintiff’s case. Id. This Court reversed,
finding that “the only discovery response [that] was contradicted by evidence

                                        5
at the hearing on the motion to dismiss was one ambiguously worded response
to one interrogatory question.” Id. at 194 [(¶14)]. As the plaintiff’s response
indicated that he could still perform certain tasks, just with less enjoyment than
before, the Court held that the defendants did not establish that the plaintiff
“knowingly made false statements in discovery and it was certainly not
established that the plaintiff had engaged in a pattern of such false responses.”
Id. (emphasis added). The Court held “that the alleged untruthfulness in
Wood’s interrogatories, if any, did not constitute a sufficiently egregious
discovery violation such that no other sanction will meet the demands of
justice.” Id. at 195 [(¶18)].

We find the discovery violation in this case to be more similar to the alleged
discovery violation in Wood than the unequivocally false and misleading
discovery violations found in Pierce, Scoggins, and Ashmore. In Wood, the
plaintiff stated that he could no longer enjoy certain activities as he could
before being injured. Here, Kinzie stated that he could not perform several
activities as he could before his injury. He was truthful when it came to his
medical record and his medically diagnosed work restrictions. Kinzie
indisputably was injured. He went to an emergency room immediately after
his accident and, at that time, was diagnosed with central-disc protrusion, disc
desiccation, and disc bulging. He underwent an invasive surgical procedure
on his spine. The activity observed in the undercover video did not stray
outside of his medical work restrictions, and it did not encompass any of the
specific activities that he stated he no longer could perform. The trial court
found this to be a discovery violation. While the trial court cannot be said to
have been manifestly wrong in its determination that there was, in fact, a
discovery violation, the severe sanction of dismissal amounts to clear,
reversible error amounting to an abuse of discretion.

Kinzie did not blatantly lie about the existence of a witness, as did the plaintiff
in Pierce, nor did he completely misrepresent years of medical history and
procedures, as did the plaintiff in Scoggins, nor did he hide any other surgeries,
as did the plaintiff in Ashmore. The Court finds no “total lack of congruence”
between Kinzie’s responses and his medical records, as the trial court found
in Scoggins. Scoggins, 743 So. 2d at 994 [(¶18)]. Nor do we find this to be
“the paradigm situation in which the plaintiff knowingly refused to be
forthcoming and actively withheld the truth from the court and gave a great
deal of perjured testimony” as this Court found in Pierce. Pierce, 688 So. 2d
at 1391 (emphasis added). Instead, and similar to the plaintiff in Wood, Kinzie
answered an interrogatory about the extent of his injuries in a way that the trial

                                        6
       court thought was misleading. And here, although the trial court found
       Kinzie’s response to be false, the perceived falsehood arose in an isolated
       incident, and it certainly has not been established that Kinzie’s statements in
       discovery indicate any kind of pattern of misleading or false responses.

       Analogously, this Court has reversed a trial court’s dismissal based on
       [Mississippi] Rule of Civil Procedure 41(b) where the trial court failed to
       consider lesser sanctions, including “fines, costs, or damages against plaintiff
       or his counsel, attorney disciplinary measures, conditional dismissal, dismissal
       without prejudice, and explicit warnings.” Am. Tel. & Tel. Co. v. Days Inn of
       Winona, 720 So. 2d 178, [181-82 (¶17)] (Miss. 1998) (quotation omitted). Just
       as this Court found then, in this case, “it is not at all certain that lesser
       sanctions would have been futile in expediting the proceedings.” Id. [at 182
       (¶17)]. Although we do not find, as did the Court of Appeals, that the trial
       court abused its discretion when it determined that Kinzie had committed a
       discovery violation, we hold that the trial court erred when it dismissed the
       case completely as a result of that violation while paying mere lip service to
       the possibility and practicality of lesser sanctions.

       ....

       Dismissal is appropriate only under the most extreme circumstances and only
       where lesser sanctions will not suffice. Pierce, 688 So. 2d at 1388-89. This
       is not an extreme case, and lesser sanctions can deter misleading responses
       without dismissing Kinzie’s claims altogether. A jury will watch this video,
       and that may influence its ultimate determination. But a jury ought to make
       that ultimate determination, not the trial judge. The discovery violation at
       issue is not sufficiently extreme to justify a full and final dismissal of the case.
       We therefore affirm that portion of the judgment of the Court of Appeals [that]
       held that dismissal with prejudice was not warranted. We reverse the Court of
       Appeals’ finding that the trial court abused its discretion when it determined
       that Kinzie had committed a discovery violation. We reverse the judgment of
       the Circuit Court of the First Judicial District of Hinds County dismissing the
       case with prejudice, and we remand the case for trial.

Kinzie, 164 So. 3d at 977-80 (¶¶6-13).

¶11.   Based on this governing authority, we examine the facts of this case. Shannon

provided the following interrogatory responses:

                                                7
INTERROGATORY NO. 7: Have you been involved in any type of accident
or had any medical problem, either before or after the accident in question in
this case, as a result of which you were seen or treated by a physician or other
health-care provider in regard to any complaints or problems or parts of your
body similar to the complaints, problems, and parts of your body involved in
this lawsuit?

RESPONSE: In 2010, I slept wrong and had a muscle spasm in my left
shoulder. I was seen by Dr. [Brad] Scott at Creekmore Clinic, and I have not
had any other problems until the accident.

INTERROGATORY NO. 8: If your answer to Interrogatory No. 8 [sic] is
affirmative, for each and every such accident or medical problem, number and
list the accident, medical problem, or injury, and state the date and details of
the accident, the nature and type of the problem or injury, the names and
addresses of any physicians, nurses, therapists, chiropractors, or other health
personnel seen for treatment, the dates and duration of any period of
hospitalization, the reasons or symptoms for which treatment was sought, the
date and time treatment was sought, the manifestations of pain or injury which
made [sic] to the physicians, nurses, therapists, chiropractors, or other health
personnel, the exact type and duration of treatments given, and the effects of
the treatments on the injury.

RESPONSE: Dr. Scott took x-rays, but nothing showed up. He gave me pain
medication and a muscle relaxer. The spasms went away and I have had no
other problems until the accident.

....

INTERROGATORY NO. 16: In your complaint you allege that you “sustained
serious physical injuries” and “have undergone serious and continuous medical
treatment for the injuries” as a result of the accident. State each and every fact
on which you base this allegation and, for each and every such fact, state the
name, residence address, residence telephone number, business address, and
business telephone number of any and all persons who have knowledge of the
fact.

RESPONSE: I suffered a torn right rotator cuff injury which has required
surgery. [There] is also a possible tear to my left rotator cuff.


                                        8
¶12.   Shannon then testified to the following in her deposition:

       Q.     Tell me what kind of injuries you sustained in the accident?

       A.     I tore my right rotator cuff, and I had to have surgery to repair it twice.
              And I’ve had from July 22nd to almost Christmas, three days a week of
              physical therapy.

       Q.     I asked you in Interrogatory No. 7 had you had any other accident or
              any kind of medical problems associated with the body that was – parts
              of your body that were hurt in the accident. And you said, “In 2010, I
              slept wrong and had a muscle spasm in my left shoulder.”

       A.     Yes, ma’am.

       Q.     Did he – did he – I think you told – in another answer, you told me he
              gave you, like, a muscle relaxer?

       A.     Yes, ma’am.

       Q.     And what else did he give you?

       A.     That was probably it, and maybe a pain – you know, a couple of pain
              pills, but that was it.

       Q.     And so that’s the only injury you had sustained to either one of your
              shoulders before the accident.

       A.     Yes, ma’am.

       Q.     And you have never seen a physician about the shoulders before.

       A.     No, ma’am.

       ....

       Q.     And you hadn’t fallen and hurt your shoulder or –

       A.     No.


                                               9
       Q.     – thrown a bale of hay and, you know, popped your shoulder or
              anything like that?

       A.     No, ma’am. I’m not – I’m not into manual labor, so no, ma’am.

       Q.     And you’ve not gotten any other prescriptions other than that in 2010
              for your shoulder.

       A.     I’ve been on anxiety medicine and sleeping medicine.

       Q.     No. I mean for pain in your shoulders.

       A.     No, ma’am. No, ma’am.

       ....

       Q.     Here’s your – you said when your left shoulder – you slept wrong, and
              he did prescribe you muscle relaxers, but that’s the only medication
              you’ve received for shoulder pain?

       A.     That I can recall of.

       ....

       Q.     Prior to the accident, had you had any [x]-rays or MRIs or any kind of
              diagnostic procedures on either one of your shoulders?

       A.     I don’t recall prior to the accident.

¶13.   To support the motion to dismiss, the defendants argued that Shannon’s actual

pre-existing medical history was “contrary” to her interrogatory answers and deposition

testimony.    The defendants contend that Shannon’s medical records show that she

complained numerous times to her physicians about pain in both of her shoulders prior to the

accident at issue and that, prior to the accident, she had x-rays of her shoulders and had

received numerous prescriptions for shoulder pain. They cite the following medical records:

                                              10
       2/1/10 – Mrs. Westfall sought treatment at Creekmore Clinic for an “injury to
       her left shoulder that occurred several days ago.” According to this medical
       record:

              The patient was wrestling and was injured. The patient cannot
              describe the mechanism of injury only stating there was
              immediate pain in the left shoulder. The discomfort is moderate
              to severe in intensity and has an aching quality. It does not
              radiate. She also injured her right thumb.

       Her physician diagnosed her with a “Shoulder Contusion,” ordered two x-rays
       of the shoulder, and prescribed her Darvocet-N and Flexeril.

       9/9/10 – Mrs. Westfall sought treatment at North Mississippi Medical Center,
       where the [e]mergency[-r]oom [p]hysician diagnosed her with lower[-]back
       pain and left joint and shoulder pain. She was prescribed a Medrol Dose Pack
       and Flexeril.

       10/3/12 – Mrs. Westfall sought treatment at North Mississippi Medical Center,
       complaining of back, neck, and left shoulder pain that she had been
       experiencing ever since she suffered a fall on September 4, 2012. She also
       complained of right shoulder pain, experienced tenderness in the AC joint of
       her right shoulder, and received an x-ray of the right shoulder. She was
       prescribed Lortab, Muscle Relax Robaxin.

       2/25/13 – Mrs. Westfall sought treatment at Acute Care & Family Clinic of
       Pontotoc, complaining of, inter alia, “left shoulder pain” from an “[i]njury
       from 2 to 3 years ago.” She was prescribed Meloxicam for pain.

¶14.   The defendants argue that these records show that, prior to the June 3, 2013 accident

at issue, Shannon only sought medical attention regarding her left shoulder on one occasion

in 2010, when she had a muscle spasm after sleeping wrong. This, they contend, “is clearly

false.” The defendants argue that Shannon’s prior medical records demonstrate that she

actually sought medical attention for pain in her left shoulder on at least four occasions

within just four years preceding the accident. They also argue that these medical records

                                            11
indicate that her testimony that, prior to the accident, she had received prescription

medications for shoulder pain on only one occasion in 2010 “also is clearly false.”

¶15.   The defendants then offer the following pre-accident medical records about Shannon’s

right shoulder:

       3/4/11 – Mrs. Westfall sought treatment at North Mississippi Medical Center
       with complaints of pain in her right shoulder (and other areas of her body)
       following a fall from the steps of her deck.

       8/18/11 – Mrs. Westfall sought treatment at Pontotoc Hospital for “throbbing
       pain” in her right neck and right shoulder after she felt a “pop when putting
       clothes in [the] dryer.” She was prescribed Lortab.

       10/3/12 – As noted above, Mrs. Westfall sought treatment at North Mississippi
       Medical Center, complaining of back, neck, and left shoulder pain ever since
       she experienced a fall on September 4, 2012. She also complained of right
       shoulder pain, experienced tenderness in the AC joint of her right shoulder,
       and received an x-ray of the right shoulder. She was prescribed Lortab,
       Muscle Relax Robaxin.

From this, the defendants argue that Shannon’s testimony that, prior to the accident, she

never sought medical attention regarding her right shoulder “is clearly false.” Her prior

medical records demonstrate that she actually sought medical attention for pain in her right

shoulder on at least three separate occasions within just the three years preceding the

accident.

¶16.   In response to the allegations of false statements, Shannon argues that none of these

injuries were related to the injury caused by the accident and for which she sued for damages.

There was no doubt that Shannon was injured in the accident. She had not had a torn rotator

cuff before the accident and did have a torn rotator cuff after the accident. She also asserted

                                              12
that each of these purported medical issues was simply diagnosed as a bruise.

¶17.   The defendants contend that this case is more like Scoggins. In Scoggins, Mildred

Scoggins lied about a previous surgery, thirty-five visits to a doctor, and a myelogram for

lower-back pain, which the court described as an unusually painful test that involves a needle

being inserted into the patient’s spine to inject dye. Scoggins, 743 So. 2d at 993 (¶14).

¶18.   We disagree. The defendants allege that Shannon “lied” because she did not

specifically identify injuries that occurred to other parts of her body, which were not related

to this injury. It is important to note that all of this information was obtained from her

medical provider, Dr. Scott at Creekmore Clinic, whom she readily identified. Shannon

provided a medical authorization,1 and the defendants obtained the complete medical records

of Dr. Scott and became aware of the fact that Shannon had been treated by Dr. Scott for

other problems, including shoulder issues, that Shannon contends were not related to the

injuries or damages from the accident in question. There is simply no comparison between

Shannon’s discovery answers and those in Scoggins.

¶19.   When we compare the facts here to the earlier cases, we conclude that Shannon “did



       1
        We recognize that this Court, in Conklin v. Boyd Gaming Corp., 75 So. 3d 589, 595
(¶16) (Miss. Ct. App. 2011), held that submitting medical releases does not remedy
repeatedly providing false answers during discovery. Shannon does not make this argument.
However, it is important that Shannon’s provision of medical authorization to the defendants
in discovery does weigh against a finding that Shannon made an intentional
misrepresentation or blatantly lied about her medical history. In fact, the medical
authorizations gave the defendants access to the original source of records and subjected her
to possible impeachment or an attack on her credibility.

                                              13
not blatantly lie about the existence of a witness, as did the plaintiff in Pierce, nor did [s]he

completely misrepresent years of medical history and procedures, as did the plaintiff in

Scoggins, nor did [s]he hide any other surgeries, as did the plaintiff in Ashmore.” Kinzie, 164

So. 3d at 978 (¶11).

¶20.   The record indicates that there was some confusion between the injuries to her left and

right shoulders. But, this confusion does not lead to the conclusion that Shannon made

intentional and deceitful misrepresentations. We simply do not find evidence to support the

conclusion that Shannon intentionally misled or blatantly lied in her discovery responses.

Unlike in Pierce, Shannon’s interrogatory responses and the reasonably expected discovery

efforts of the defendants led to the medical records that may contradict Shannon’s

interrogatory responses or deposition testimony. Certainly, the medical records may be

offered to attack Shannon’s credibility at trial and to accurately present evidence of

Shannon’s prior medical history and condition. Under these circumstances, a lesser sanction

of attorney’s fees and costs associated with obtaining the medical records would have been

an appropriate sanction, if any. Dismissal is certainly not.

¶21.   Anytime a defendant asks for dismissal of the action for a discovery violation, the trial

judge and this Court must begin with the important admonition in Pierce – dismissal is

appropriate “only under the most extreme circumstances” and only where lesser sanctions

will not suffice. Pierce, 688 So. 2d at 1388-89 (emphasis added). This is simply not an

extreme case.


                                               14
¶22.   Therefore, we find a definite and firm conviction that the circuit judge committed a

clear error of judgment in the dismissal of this action. Because of this finding, the remaining

issues are moot and will not be addressed. For the reasons set forth above, we reverse the

judgment of dismissal and remand this case to the circuit court for further proceedings

consistent with this opinion.

¶23.   REVERSED AND REMANDED.

    LEE, C.J., FAIR AND WILSON, JJ., CONCUR. GREENLEE AND
WESTBROOKS, JJ., CONCUR IN PART AND IN THE RESULT WITHOUT
SEPARATE WRITTEN OPINION. IRVING, P.J., DISSENTS WITH SEPARATE
WRITTEN OPINION, JOINED BY BARNES AND CARLTON, JJ.; GREENLEE
AND WESTBROOKS, JJ., JOIN IN PART.

       IRVING, P.J., DISSENTING:

¶24.   The majority reverses and remands the judgment of the Circuit Court of Pontotoc

County, dismissing the Westfalls’ complaint against Goggins and Carnes because Shannon

failed to disclose, during discovery, that prior to the accident between her and Goggins she

had suffered complaints and had had problems with parts of her body similar to the

complaints, problems, or parts of her body that were the subject of her lawsuit against

Goggins and Carnes. I dissent because I believe that Shannon’s actions fall within the

parameters of conduct, as articulated by the Mississippi Supreme Court, that permit a trial

judge to dismiss a plaintiff’s complaint when the plaintiff has deliberately attempted to

subvert the judicial process by willfully refusing to be forthcoming with information that is

required to be disclosed during the discovery process. For the reasons discussed below, I


                                              15
would affirm the judgment of the circuit court.

¶25.     Shannon and Goggins were involved in a motor-vehicle accident on June 3, 2013.

Shannon was driving a 2003 Toyota Avalon, and Goggins was driving a 1994 Freightliner

tractor trailer that was owned by his employer, Carnes. Shannon alleged that Goggins was

at fault and that she was injured and suffered damages as a result of Goggins’s negligence.

Therefore, she sued Goggins and Carnes, alleging that Carnes was also liable under the

theory of respondeat superior.

¶26.     Goggins and Carnes submitted interrogatories to Shannon and took her deposition to

ascertain the extent and nature of her injuries attributable to the accident. Among the

interrogatories submitted by Goggins and Carnes and responses given by Shannon were

these:

         INTERROGATORY NO. 7: Have you been involved in any type of accident
         or had any medical problem, either before or after the accident in question in
         this case, as a result of which you were seen or treated by a physician or other
         health care provider in regard to any complaints or problems or parts of your
         body similar to the complaints, problems, and parts of your body involved in
         this lawsuit?

         RESPONSE: In 2010, I slept wrong and had a muscle spasm in my left
         shoulder. I was seen by Dr. Scott at Creekmore Clinic, and I have not had any
         other problems until the accident.

         INTERROGATORY NO. 8: If your answer to Interrogatory No. 8 [sic] is
         affirmative, for each and every such accident or medical problem, number and
         list the accident, medical problem, or injury, and state the date and details of
         the accident, the nature and type of the problem or injury, the names and
         addresses of any physicians, nurses, therapists, chiropractors, or other health
         personnel seen for treatment, the dates and duration of any period of
         hospitalization, the reasons or symptoms for which treatment was sought, the

                                               16
       date and time treatment was sought, the manifestations of pain or injury which
       made [sic] to the physicians, nurses, therapists, chiropractors, or other health
       personnel, the exact type and duration of treatments given, and the effects of
       the treatments on the injury.

       RESPONSE: Dr. Scott took x-rays, but nothing showed up. He gave me pain
       medication and a muscle relaxer. The spasms went away and I have had no
       other problems until the accident.

                                             ****

       INTERROGATORY NO. 16: In your complaint you allege that you “sustained
       serious physical injuries” and “have undergone serious and continuous medical
       treatment for the injuries” as a result of the accident. State each and every fact
       on which you base this allegation and, for each and every such fact, state the
       name, residence address, residence telephone number, business address, and
       business telephone number of any and all persons who have knowledge of the
       fact.

       RESPONSE: I suffered a torn right rotator cuff injury which has required
       surgery. [There] is also a possible tear to my left rotator cuff.

¶27.   Excerpts from Shannon’s deposition reflect the following colloquy between Shannon

and Goggins and Carnes’s attorney:

       Q.     Tell me what kind of injuries you sustained in the accident?

       A.     I tore my right rotator cuff, and I had to have surgery to repair it twice.
              And I’ve had from July 22nd to almost Christmas, three days a week of
              physical therapy.

       Q.     I asked you in Interrogatory No. 7 had you had any other accident or
              any kind of medical problems associated with the body that was – parts
              of your body that were hurt in the accident. And you said, “In 2010, I
              slept wrong and had a muscle spasm in my left shoulder.”

       A.     Yes, ma’am.

       Q.     Did he – did he – I think you told – in another answer, you told me he

                                              17
     gave you, like, a muscle relaxer?

A.   Yes, ma’am.

Q.   And what else did he give you?

A.   That was probably it, and maybe a pain – you know, a couple of pain
     pills, but that was it.

Q.   And so that’s the only injury you had sustained to either one of your
     shoulders before the accident.

A.   Yes, ma’am.

Q.   And you have never seen a physician about the shoulders before.

A.   No, ma’am.

                                 ****

Q.   And you hadn’t fallen and hurt your shoulder or –

A.   No.

Q.   – thrown a bale of hay and, you know, popped your shoulder or
     anything like that?

A.   No, ma’am. I’m not – I’m not into manual labor, so no, ma’am.

Q.   And you’ve not gotten any other prescriptions other than that in 2010
     for your shoulder.

A.   I’ve been on anxiety medicine and sleeping medicine.

Q.   No. I mean for pain in your shoulders.

A.   No, ma’am. No, ma’am.

                                 ****


                                   18
       Q.     Here’s your – you said when your left shoulder – you slept wrong, and
              he did prescribe you muscle relaxers, but that’s the only medication
              you’ve received for shoulder pain?

       A.     That I can recall of.

                                            ****

       Q.     Prior to the accident, had you had any [x]-rays or MRIs or any kind of
              diagnostic procedures on either one of your shoulders?

       A.     I don’t recall prior to the accident.

¶28.   Shannon’s medical records tell a different story about her medical history—with

respect to her shoulders—prior to the accident.        As shown by her responses to the

interrogatories and her deposition testimony, Shannon identified only one incident regarding

a problem with her left shoulder, and did not identify any pre-existing conditions or problems

regarding her right shoulder, the one alleged to have been injured in the accident. Yet her

medical records reflect the following:

       Undisclosed Pre-accident Left Shoulder Medical History

¶29.   On February 1, 2010, Shannon sought treatment at Creekmore Clinic for an injury to

her right shoulder and an injury to her left shoulder that occurred several days earlier when

she was wrestling. Her physician diagnosed her with a shoulder contusion, ordered two x-ray

views of the shoulder, and prescribed Darvocet-N and Flexeril.

¶30.   On September 9, 2010, Shannon sought treatment at the emergency room of North

Mississippi Medical Center. The emergency-room physician diagnosed her with back pain

and left joint and shoulder pain and prescribed a Medrol Dose Pack and Flexeril.

                                              19
¶31.   On October 3, 2012, Shannon sought treatment at North Mississippi Medical Center,

complaining of back, neck, and left-shoulder pain. She indicated that she had been suffering

with the pain ever since she experienced a fall approximately a month earlier. She was

prescribed Lortab and the muscle relaxer Robaxin.2

¶32.   On February 25, 2013, just a little over three months prior to the accident, Shannon

sought treatment at the Acute Care & Family Clinic of Pontotoc, complaining of, among

other things, left-shoulder pain, and pain in her right shoulder from an injury that she had

sustained two to three years earlier. She was prescribed Meloxicam for pain.

       Undisclosed Pre-accident Right Shoulder Medical History

¶33.   On March 4, 2011, following a fall from the steps of her deck, Shannon sought

treatment at North Mississippi Medical Center for pain in her right shoulder and other areas

of her body. Then, on August 18, 2011, Shannon sought treatment at Pontotoc Hospital for

throbbing pain in the right side of her neck and right shoulder after she felt a pop while

putting clothes in a dryer. She was prescribed Lortab.

¶34.   Shannon’s “records from [a] visit to the Creekmore Clinic on [March 21, 2012,]

indicate that she had a prior surgery to repair a right rotator cuff and that she had a history

of rotator cuff syndrome of the shoulder.”3 On October 3, 2012, Shannon presented to North

       2
        On this occasion, Shannon also complained of right-shoulder pain. Later in this
opinion, I discuss the undisclosed right-shoulder problems and complaints.
       3
         The circuit court did not consider this medical record in deciding that dismissal of
Shannon’s complaint was appropriate. Later in this dissent, I discuss the reasons for the
court’s decision not to consider this record.

                                              20
Mississippi Medical Center, complaining of right-shoulder pain and of experiencing

tenderness in the AC joint of her right shoulder. Her right shoulder was x-rayed, and she was

prescribed Lortab and the muscle relaxer Robaxin. Note, in my earlier discussion of the

undisclosed, left-shoulder problems and complaints, Shannon indicated that she had been

having the pain in her neck and left shoulder ever since suffering a fall a few months earlier.

It is not clear whether she also had been having the right-shoulder pain and the tenderness

of the AC joint of her right shoulder ever since the earlier fall.

¶35.   As noted earlier, on February 25, 2013, Shannon sought treatment at the Acute Care

& Family Clinic of Pontotoc, complaining of pain in her right shoulder from an injury that

she had sustained two to three years earlier. She was prescribed Meloxicam for pain.

¶36.   Additionally, the record reflects that on June 24, 2013, which was after the accident

in question, Shannon visited Dr. Thomas A. Shands. His medical records indicate that

Shannon presented complaining of right-shoulder pain from a motor-vehicle accident, and

she indicated that she had “no prior history of problems with shoulders.” (Emphasis added).

¶37.   Returning to Shannon’s undisclosed, pre-accident medical history, I mentioned earlier

that, in determining that dismissal was appropriate, the circuit court did not consider

Shannon’s medical record of March 21, 2012, that indicated she had had surgery to repair a

rotator cuff, and a history of rotator cuff syndrome of the shoulder. That was because

Shannon’s attorney said that was an erroneous entry, and he offered to provide information

to prove his contention. The record reflects the following colloquy between the circuit court


                                              21
and Shannon’s attorney on this point:

       THE COURT:           And you’re saying her prior surgery by the Creekmore
                            Clinic, that that didn’t happen, even though the medical
                            records show that she had a prior rotator cuff surgery
                            back on March the 12th, 2012?

       [COUNSEL]:           That is exactly what I’m saying, Your Honor.

       THE COURT:           Have you got up with them since then to enter some
                            kind of affidavit that they’re wrong? And certainly they
                            could easily go back and see if she had surgeries or not.

       [COUNSEL]:           That’s correct, Your Honor. No, sir, I don’t have that.
                            But if -- I’ll be -- I know it would be outside the date of
                            this motion hearing, but if you would give me one week
                            I can have that for Your Honor to supplement this
                            hearing. If you’d allow me the time to do that, I could
                            certainly do it.

       THE COURT:           I’ll consider it.

(Emphasis added).

¶38.   Later, Shannon’s counsel produced the following letter from Dr. Creekmore, along

with what was termed an audit-trail document:4

       To Whom It May Concern:

       This is a note to explain an apparent discrepancy in the records on Ms.
       Shannon Westfall, a patient at Creekmore Clinic. Her medical records show,
       under past medical history, that she had [a] repair of [a] rotator cuff[,] and
       rotator cuff syndrome of the shoulder. These were present in her progress
       notes of March 2012 by Dr. Scott but were not in the progress note of Candace
       McGreger in October of 2012.


       4
        The audit-trail document has been retyped for clarity and is attached to this dissent
as an appendix.

                                                22
       I am enclosing an audit that indicates when an item is inserted into a medical
       record, as well as who inserted it. It shows Dr. Brad Scott inserted the rotator
       cuff repair and rotator cuff shoulder syndrome October 7, 2013. Dr. Scott
       signed his medical record and these two progress notes on January 2, 2014.

       This will explain the discrepancy between the two progress notes. This can
       occur when we review or make corrections in our medical records.
       Fortunately, there is an audit trail which explains the chronology of these
       corrections.

       If you have any further questions, please call.

       Sincerely,

       Samuel J. Creekmore, M.D.

¶39.   Dr. Creekmore’s letter and the audit-trail document speak for themselves, and I will

not comment on whether they adequately explain the discrepancy. I simply note that Dr.

Creekmore’s letter and the audit-trail document are not the affidavit that Shannon’s counsel

seemingly promised the circuit court during the colloquy quoted earlier in this dissent.

Having said this, I should note that the medical records of Dr. Johnny H. Mitias, the surgeon

who performed the rotator cuff repair after the accident, are silent as to whether Shannon had

had a previous surgery for repair of a rotator cuff.

¶40.   Before specifically addressing the majority’s position, I make the following

observations from the facts discussed earlier: first, it cannot be legitimately contended that

the questions asked of Shannon were ambiguous and that Shannon did not understand them

or that her responses are “open to potential truthful interpretations.” Second, Shannon’s

response to Interrogatory No. 7—that she had not had any problems with her shoulders since


                                             23
“sleeping wrong” and suffering muscle spasms in her left shoulder in 2010—is not only false,

but also shows, without question, that she understood that she was being asked about pre-

accident problems generally with her shoulders, not just about injuries related to the accident.

Third, her interrogatory response and deposition answer that she had not received any

prescriptions for pain for her shoulders since receiving a prescription in 2010 when “she slept

wrong,” is a patent untruth. Fourth, Shannon failed to disclose that she had been treated for

shoulder pain during the three years immediately prior to the accident by various medical

providers, including Dr. Creekmore, Acute Care & Family Clinic of Pontotoc, and North

Mississippi Medical Center.

¶41.   I now turn to a discussion of the majority’s position. I note that the majority seems

to recognize that we are to review the circuit court’s decision under an abuse-of-discretion

standard and that we must affirm the decision of the circuit court unless we possess a definite

and firm conviction that the circuit court committed a clear error of judgment in the

conclusion it reached upon its weighing of the relevant factors. See Ashmore v. Miss. Auth.

on Educ. Television, 148 So. 3d 977, 981-82 (¶¶10-11) (Miss. 2014). However, I am not sure

that the majority fully recognizes that as we review the trial court’s decision, we must also

consider “whether the decision was one of several reasonable ones [that] could have been

made.” Id. at 985 (¶26). I readily admit that our caselaw makes clear that the dismissal of

a plaintiff’s complaint for failure to comply with discovery should be dismissed “only under

the most extreme circumstances,” when a plaintiff has “knowingly refused to be forthcoming


                                              24
and actively withheld the truth from the court,” or given “clear and unequivocal falsehoods.”

Kinzie, 164 So. 3d at 977-78 (¶¶5-8). I believe Shannon is guilty of each of these

transgressions.

¶42.   First, the majority seems to suggest that because Goggins and Carnes were able to

obtain all of the undisclosed information via the medical authorization that Shannon

provided, she was somehow forthcoming, therefore, making her conduct less extreme. In

taking this position, the majority recognizes that a plaintiff’s submission of a medical release

does not relieve the plaintiff of the obligation to give full and truthful discovery. Yet, the

majority says, without citing any authority, that “Shannon’s provision of medical

authorization to [Goggins and Carnes] in discovery does weigh against a finding that

Shannon made an intentional misrepresentation or blatantly lied about her medical history.”

Maj. Op. at n.1. Nothing supports this proposition in the cases cited in the majority opinion,

where the Mississippi Supreme Court affirmed dismissals by the trial court.

¶43.   Second, the majority says:

       The record indicates that there was some confusion between the injuries to her
       left and right shoulders. But, this confusion does not lead to the conclusion
       that Shannon made intentional and deceitful misrepresentations. We simply
       do not find evidence to support the conclusion that Shannon intentionally
       misled or blatantly lied in her discovery responses.

Maj. Op. at (¶20). I do not know what to make of this statement by the majority. If the

majority had not published the relevant interrogatories, Shannon’s responses to them,

relevant excerpts from her deposition testimony, and her undisclosed records, I would be


                                              25
tempted to say, even though it may sound paradoxical, that we read different records. Since

we did not, I am left to ponder, without explanation, how the majority arrived at its

conclusion, for Shannon “presented no credible explanation for the total lack of congruence

between her testimony [and her responses to the interrogatories] and her medical records.”

Kinzie, 164 So. 3d at 978 (¶7) (internal quotation marks omitted). Moreover, there was no

confusion between the injuries to Shannon’s left and right shoulders. Certainly, nothing in

the record supports this statement by the majority. Shannon was clear that she had suffered

only one injury to one shoulder and that was to her left shoulder. Further, even if there had

been some confusion, which there was not, Shannon was required by the interrogatories to

disclose problems and/or injuries with and to both shoulders.

¶44.   Third, in an attempt to show a lack of comparison between the facts in today’s case

and those in Pierce, Scoggins, and Ashmore, the majority, quoting Kinzie, states:

       When we compare the facts here to the earlier cases, we conclude that
       Shannon “did not blatantly lie about the existence of a witness, as did the
       plaintiff in Pierce, nor did she completely misrepresent years of medical
       history and procedures, as did the plaintiff in Scoggins, nor did she hide any
       other surgeries, as did the plaintiff in Ashmore.”

Maj. Op. at (¶19) (quoting Kinzie, 164 So. 3d at 978 (¶11)). I am flummoxed by the

majority’s reasoning. Our caselaw does not hold that a plaintiff’s case can be dismissed only

if the plaintiff has lied about the existence of a witness, completely misrepresented years of

medical history and procedures, or hidden other surgeries. Each case turns on its own facts.

What is always under scrutiny is the plaintiff’s actions in the particular case, whether it is


                                             26
lying about the existence of a witness, the nondisclosure of prior surgeries, or blatantly lying

about some other relevant fact or facts. As noted earlier in this dissent, the plaintiff here lied

about many things and was not forthcoming about the physicians and medical providers that

she had seen for problems related to her shoulders, the exact part of her body that she

claimed had been injured in the accident that was the subject of her complaint. And Shannon

capped her lies when she saw Dr. Shands after the accident and relayed that she had no

history of shoulder problems. It is obvious that this false representation to Dr. Shands was

for the sole purpose of obtaining a medical opinion that the rotator cuff tear occurred in the

accident, although it may have occurred during some of the numerous other shoulder injuries

that Shannon had suffered.

¶45.   Here, the violations are similar to those that supported dismissal of the action in

Scoggins, 743 So. 2d at 995 (¶18). In spite of the fact that Carnes was in possession of

Shannon’s medical records,5 Shannon failed to identify her previous medical history when

prompted. In her interrogatory responses, Shannon identified only one incident regarding a

problem with her left shoulder, and did not identify any pre-existing conditions or problems

regarding her right shoulder, the shoulder alleged to have been injured in the accident.

Further, in her deposition, she testified about the problem with her left shoulder only, despite

the fact that there were eight other instances in which her medical records showed that she


       5
        See Conklin v. Boyd Gaming Corp., 75 So. 3d 589, 595 (¶16) (Miss. Ct. App. 2011)
(holding that simply submitting medical releases does not remedy repeatedly providing false
answers during discovery).

                                               27
had sought medical treatment for pain in both her left and right shoulders—four regarding

the left shoulder and four regarding the right shoulder. This number excludes the March 21,

2012 medical record entry regarding her right shoulder that the trial judge did not consider.

¶46.   In Pierce, 688 So. 2d at 1389, the Mississippi Supreme Court outlined the following

four considerations to guide trial courts in the exercise of their discretion to dismiss vel non

a case for a discovery violation:

       [(1)] First, dismissal is authorized only when the failure to comply with the
       court’s order results from wil[l]fulness or bad faith, and not from the inability
       to comply. [(2)] Dismissal is proper only in situation[s] where the deterrent
       value of Rule 37 cannot be substantially achieved by the use of less drastic
       sanctions. [(3)] Another consideration is whether the other party’s preparation
       for trial was substantially prejudiced. [(4)] Finally, dismissal may be
       inappropriate when neglect is plainly attributable to an attorney rather than a
       blameless client, or when a party’s simple negligence is grounded in confusion
       or sincere misunderstanding of the court’s orders.

(Citation omitted).

¶47.   With the breadth of Shannon’s misrepresentations, in what I believe was bad faith as

she “knowingly refused to be forthcoming and actively withheld the truth from the court,”

it is my opinion that the trial court was correct in dismissing the case as the appropriate

sanction under Rule 37. Kinzie, 164 So. 3d at 977 (¶6). As to the effect of any prejudice to

Carnes, I agree with the trial court’s statement that “[i]t would be ridiculous to allow a party

who completely thwarts discovery to escape penalty simply because it could not be proven

that other litigants were in fact deceived by such misconduct or actually relied upon [it].”

(Quoting Pierce, 688 So. 2d at 1390). The failure to disclose eight out of nine instances in


                                              28
which she had been treated by a physician for problems with her shoulders was a blatant

disregard for her discovery obligations, worthy of the dismissal of her complaint. Therefore,

I dissent. I would affirm the judgment of the circuit court dismissing the Westfalls’

complaint.

    BARNES AND CARLTON, JJ., JOIN THIS OPINION; GREENLEE AND
WESTBROOKS, JJ., JOIN THIS OPINION IN PART.




                                             29
                                             APPENDIX

                                                                                                   Page: 1 of 3
                                                                                                Date: 7/2/2015
                                                                                                Time: 9:06 AM
                                     Creeekmore Clinic PLLC
                                          Patient History
                 Patient ID: 25268; User: ALL; Date Range: 01/01/12 - 07/02/2015
Past Medical History

History Date/Time Patient ID    User         Action      Disease Name             Notes Date Onset
10/07/2013 10:02AM 25268        bscott       Inserted    Rotator Cuff Syndrome
                                                         of Shoulder
11/18/2013 10:35AM 25268        bscott       Inserted    ADHD
11/18/2013 10:35AM 25268        bscott       Inserted    Anxiety Disorder,
                                                         Generalized
5/1/2015 9:29AM       25268     kmoss        Inserted    Essential Hypertension            05/01/2015
5/1/2015 9:29AM       25268     kmoss        Inserted    Otalgia                           05/01/2015
5/1/2015 9:29AM       25268     kmoss        Inserted    Panic Disorder                    05/01/2015


Past Surgical History

History Date/Time     User      Patient ID    Action     Procedure Name            Notes        Date
10/7/2013 10:01AM     bscott    25268         Inserted   Repair of Rotator Cuff, Right
3/21/2012 3:02PM      cjones    25268         Inserted   Tubal Ligation
3/21/2012 3:02PM      cjones    25268         Inserted   C-section


Past Social History

History Date/Time     User      Patient ID Action Finding            Status       Age Start/         Amount
                                                                                  Age Stop           Used
       Notes
10/26/2012 2:39PM     jrucker   25268        Deleted     Nonsmoker                     /
10/26/2012 2:39PM     jrucker   25268        Inserted    Tobacco                       /
10/26/2012 2:39PM     jrucker   25268        Updated     Tobacco        4              /
11/18/2013 10:37PM    bscott    25268        Inserted    Alcohol                       /
11/18/2013 10:37PM    bscott    25268        Updated     Alcohol        4              /




                                                    30